
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.71


January 15, 2004

VIA PERSONAL DELIVERY

James E. Pennington, M.D.
4 Toledo Drive
Lafayette, CA 94599

Dear Jim:

This letter sets forth the substance of the separation agreement (the
"Agreement") that InterMune, Inc. (the "Company") is offering to you to aid in
your employment transition.

        1.    Separation.    Your last day of employment with the Company will
be January 31, 2004 (the "Separation Date").

        2.    Accrued Salary and Paid Time Off.    On the Separation Date, the
Company will pay you all accrued salary, and all accrued and unused vacation
earned through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments regardless of whether or not
you sign this Agreement.

        3.    Severance Benefits.    

        (a)    Salary.    Under your offer letter with the Company, dated
November 27, 2000 (the "Offer Letter"), you are entitled to the continuation of
your base salary for a period of six months after your termination other than
for cause. In further consideration of the rights and obligations under this
Agreement, the Company has decided to give you an additional three months of
severance and to pay the severance in a lump-sum. Thus, the Company will make
one severance payment to you within seven days after the Effective Date, in an
amount equal to: (i) $232,500.06 (nine months of your gross base salary in
effect on the Separation Date), minus (ii) standard payroll deductions and
withholdings; provided, however, that such deductions and withholdings shall not
include any deductions for 401(k) account contributions.

        (b)    Bonus.    After the executive officer bonuses are determined for
year-end 2003, in accordance with the Company's standard practices, the Company
will pay you an amount equal to the executive bonus you would have received if
you were employed by the Company on the bonus distribution date. Such year-end
2003 bonus will be consistent with the bonus levels granted to all Company
employees from the available bonus pool.

        4.    Health Insurance.    To the extent provided by the federal COBRA
law or, if applicable, state insurance laws, and by the Company's current group
health insurance policies, you will be eligible to continue your group health
insurance benefits at your own expense. Later, you may be able to convert to an
individual policy through the provider of the Company's health insurance, if you
wish. As part of this Agreement, the Company will pay the premiums necessary to
continue your current health, dental and vision insurance coverage through the
earlier of (a) October 31, 2004, or (b) your employment start date with another
employer which provides group health insurance.

        5.    Stock Options.    You were granted an option to purchase shares of
the Company's common stock, pursuant to the governing Stock Option Agreements
and the Company's 2000 Equity Incentive Plan (the "Plan"). Under the terms of
the Plan and your Stock Option Agreements, 143,747 of your options will have
vested as of the Separation Date, and under the Offer Letter, you are entitled
to continued vesting for an additional six months after the Separation Date. At
your request, and in consideration for the payment to you within seven days
after the Effective Date, in addition to those payments set forth above, of
$38,750.01 (representing six weeks' salary), minus withholdings: (a) you hereby
waive any right to continued vesting under the Offer Letter, and (b) you and the
Company agree that your Stock Option Agreements are hereby amended to provide
that all vested and unvested

--------------------------------------------------------------------------------


stock options granted to you shall immediately terminate, become unexercisable
and expire as of the Separation Date.

        6.    Outplacement.    After the Effective Date, the Company will pay
Spherion Corporation or a comparable outplacement firm an amount equal to $7,500
for executive outplacement assistance to be provided to you.

        7.    Legal Expenses.    The Company will reimburse you after the
Effective Date for reasonable legal fees and related expenses incurred by you in
connection with the review and negotiation of this Agreement, in an aggregate
amount not to exceed $1,500.

        8.    Other Compensation or Benefits.    You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Separation Date.

        9.    Expense Reimbursements.    Within five (5) days of the Separation
Date, you will have submitted your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

        10.    Return of Company Property.    Within five (5) days of the
Separation Date, you agree to return to the Company all Company documents (and
all copies thereof) and other Company property that you have had in your
possession at any time, including, but not limited to, Company files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers), credit cards, entry cards, identification badges and
keys; and, any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof).

        11.    Proprietary Information Obligations.    Both during and after
your employment, you acknowledge and will abide by all of your continuing
obligations under your Proprietary Information and Inventions Agreement,
including your obligation not to use or disclose any confidential or proprietary
information of the Company without prior written authorization from a duly
authorized representative of the Company. A copy of your Proprietary Information
and Inventions Agreement is attached hereto as Exhibit A.

        12.    Confidentiality.    The provisions of this Agreement will be held
in strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement in confidence to your immediate family; (b) the parties
may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers and financial advisors; (c) the Company may
disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; and (d) the parties may disclose
this Agreement insofar as such disclosure may be necessary to enforce its terms
or as otherwise required by law. In particular, and without limitation, you
agree not to disclose the terms of this Agreement to any current or former
Company employee.

        13.    Nondisparagement.    You agree not to disparage the Company or
its officers, directors, employees, stockholders and agents, in any manner
likely to be harmful to them or their business, business reputation, or personal
reputation. The Company (through its officers and directors) agrees not to
disparage you in any manner likely to be harmful to your business reputation, or
personal reputation. Notwithstanding the foregoing, it shall not violate the
provisions of this Section 13 for you or the Company to respond accurately and
fully to any question, inquiry, or request for information when required by
legal process.

        14.    Cooperation.    You agree to assist the Company in every proper
way with any pending or threatened litigation in which you may have factual
knowledge relevant to the matter. You agree to

2

--------------------------------------------------------------------------------


assist the Company by attending meetings, preparing and signing affidavits,
attending informal interviews, providing deposition or trial testimony, and
other similar acts as requested by the Company. You acknowledge and agree that
you are expected only to provide truthful and accurate information and testimony
in connection with your obligations as set forth in this Paragraph 13. You
further agree to assist the Company with any transitional matters relating to
the termination of your employment by making yourself available by telephone as
reasonably requested by the Company.

        15.    Release.    

        (a)    Release by You.    In exchange for the benefits you are receiving
under the terms of this Agreement to which you would not otherwise be entitled,
you hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent or subsidiary entities, insurers, affiliates and assigns from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
prior to or on the date you sign this Agreement. This general release includes,
but is not limited to: (1) all claims arising out of or in any way related to
your employment with the Company or the termination of that employment; (2) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination or
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress and discharge
in violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys'
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) ("ADEA"), or the
California Fair Employment & Housing Act. Notwithstanding the release in the
preceding sentence, (i) you are not waiving your right to enforce the provisions
of this Agreement, and (ii) the Company will defend and indemnify you for all
claims and damages brought against you arising from your employment with the
Company, to the fullest extent permitted by law and the Company's bylaws.

        (b)    Release by the Company.    In exchange for the consideration
under this Agreement, the Company hereby releases you of and from any and all
claims or potential claims, liabilities and obligations, both known and unknown,
arising out of or in any way related to events, acts, conduct, or omissions that
arose within the course and scope of your employment, prior to or on the date
you sign this Agreement. Notwithstanding the release in the preceding sentence,
the Company is not waiving its rights to enforce the provisions of this
Agreement.

        16.    Waiver Of Unknown Claims.    In giving its release, which
includes claims that may be unknown to a party to this agreement at present,
each party acknowledges that he or it has read and understand Section 1542 of
the California Civil Code which reads as follows: "A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor." Each party expressly waives
and relinquishes all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to the party's release of claims
herein, including but not limited to the party's release of any unknown or
unsuspected claims he or it may have against the other party.

        17.    ADEA Waiver.    You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the foregoing waiver is in addition to anything
of value to which you were already entitled. You have been advised by this
writing, as required by the ADEA that: (a) your waiver and release do not apply
to any claims that may arise after your signing of this Agreement; (b) you
should consult with an attorney prior to

3

--------------------------------------------------------------------------------


executing this release; (c) you have twenty-one (21) days within which to
consider this release (although you may choose to voluntarily execute this
release earlier); (d) you have seven (7) days following the execution of this
release to revoke the Agreement; and (e) this Agreement will not be effective
until the eighth day after this Agreement has been signed both by you and by the
Company ("Effective Date").

        18.    Arbitration.    To ensure rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all disputes or controversies of any nature whatsoever, arising from or
regarding the interpretation, performance, enforcement or breach of this
Agreement shall be resolved by confidential, final and binding arbitration
(rather than trial by jury or court or resolution in some other forum). Any
arbitration proceeding pursuant to this Agreement shall be conducted by Judicial
Arbitration and Mediation Services, Inc. ("JAMS") in San Francisco, California,
under the then-existing JAMS rules. The prevailing party in such arbitration
proceedings shall be entitled to recover from the other party reasonable
attorneys' fees, arbitration expenses and other recoverable costs incurred in
connection with such arbitration proceeding. Nothing in this Agreement shall
prevent either party from seeking to obtain injunctive relief in court to
preserve the status quo or prevent irreparable harm pending the conclusion of
any such arbitration.

        19.    Miscellaneous.    This Agreement, including Exhibit A,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to this subject matter. This Agreement
fully incorporates any relevant provisions of and supersedes the Offer Letter.
It is entered into without reliance on any promise or representation, written or
oral, other than those expressly contained herein, and it supersedes any other
such promises, warranties or representations. This Agreement may not be modified
or amended except in a writing signed by both you and a duly authorized officer
of the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within California.

4

--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign below and return the
originals of both to me.

I wish you good luck in your future endeavors.

Sincerely,

InterMune, Inc.

By: /s/  STEPHEN N. ROSENFIELD      

--------------------------------------------------------------------------------

Stephen N. Rosenfield
Executive Vice President of Legal Affairs    

Exhibit A—Proprietary Information and Inventions Agreement

Accepted and Agreed:

/s/  JAMES E. PENNINGTON 1-15-04      

--------------------------------------------------------------------------------

James E. Pennington, MD    

5

--------------------------------------------------------------------------------




Exhibit A
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

INTERMUNE PHARMACEUTICALS, INC.

EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT


        In consideration of my employment or continued employment by INTERMUNE
PHARMACEUTICALS, INC. (the "Company"), and the compensation now and hereafter
paid to me, I hereby agree as follows:

1.     NONDISCLOSURE

        1.1    Recognition of Company's Rights; Nondisclosure.    At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company's Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company's
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

        1.2    Proprietary Information.    The term "Proprietary Information"
shall mean any and all confidential and/or proprietary knowledge, data or
information of the Company. By way of illustration but not limitation,
"Proprietary Information" includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as "Inventions"); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company. Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

        1.3    Third Party Information.    I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information ("Third Party Information") subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.

        1.4    No Improper Use of Information of Prior Employers and
Others.    During my employment by the Company I will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employer or any other person to whom I have an obligation of confidentiality,
and I will not bring onto the premises of the Company any unpublished documents
or any property belonging to any former employer or any other person to whom I
have an obligation of confidentiality unless consented to in writing by that
former employer or person. I will use in the performance of my duties only
information which is generally known and used by persons with training and
experience

6

--------------------------------------------------------------------------------


comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.

2.     ASSIGNMENT OF INVENTIONS.

        2.1    Proprietary Rights.    The term "Proprietary Rights" shall mean
all trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

        2.2    Prior Inventions.    Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement. To preclude any possible uncertainty,
I have set forth on Exhibit B (Previous Inventions) attached hereto a complete
list of all Inventions that I have, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
"Prior Inventions"). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company's prior written
consent.

        2.3    Assignment of Inventions.    Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as "Company Inventions."

        2.4    Nonassignable Inventions.    This Agreement does not apply to an
Invention which qualifies fully as a nonassignable Invention under Section 2870
of the California Labor Code (hereinafter "Section 2870"). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

        2.5    Obligation to Keep Company Informed.    During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others. In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment. At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under
Section 2870; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief. The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under the provisions of Section 2870. I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.

7

--------------------------------------------------------------------------------


        2.6    Government or Third Party.    I also agree to assign all my
right, title and interest in and to any particular Company Invention to a third
party, including without limitation the United States, as directed by the
Company.

        2.7    Works for Hire.    I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are "works made for
hire," pursuant to United States Copyright Act (17 U.S.C., Section 101).

        2.8    Enforcement of Proprietary Rights.    I will assist the Company
in every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries. To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof. In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee. My obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of my employment, but the
Company shall compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company's request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

        2.9    Records.    I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.

        2.10    Additional Activities.    I agree that during the period of my
employment by the Company I will not, without the Company's express written
consent, engage in any employment or business activity which is competitive
with, or would otherwise conflict with, my employment by the Company. I agree
further that for the period of my employment by the Company and for one (l) year
after the date of termination of my employment by the Company I will not induce
any employee of the Company to leave the employ of the Company.

        2.11    No Conflicting Obligation.    I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

        2.12    Return of Company Documents.    When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company. I further
agree that any property situated on the Company's premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company

8

--------------------------------------------------------------------------------


personnel at any time with or without notice. Prior to leaving, I will cooperate
with the Company in completing and signing the Company's termination statement.

        2.13    Legal and Equitable Remedies.    Because my services are
personal and unique and because I may have access to and become acquainted with
the Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

        2.14    Notices.    Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing. Such notice shall be deemed given
upon personal delivery to the appropriate address or if sent by certified or
registered mail, three (3) days after the date of mailing.

        2.15    Notification of New Employer.    In the event that I leave the
employ of the Company, I hereby consent to the notification of my new employer
of my rights and obligations under this Agreement.

3.     GENERAL PROVISIONS.

        3.1    Governing Law; Consent to Personal Jurisdiction.    This
Agreement will be governed by and construed according to the laws of the State
of California, as such laws are applied to agreements entered into and to be
performed entirely within California between California residents. I hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in Santa Clara County, California for any lawsuit filed there against me
by Company arising from or related to this Agreement.

        3.2    Severability.    In case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

        3.3    Successors and Assigns.    This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

        3.4    Survival.    The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

        3.5    Employment.    I agree and understand that nothing in this
Agreement shall confer any right with respect to continuation of employment by
the Company, nor shall it interfere in any way with my right or the Company's
right to terminate my employment at any time, with or without cause.

        3.6    Waiver.    No waiver by the Company of any breach of this
Agreement shall be a waiver of any preceding or succeeding breach. No waiver by
the Company of any right under this Agreement shall be construed as a waiver of
any other right. The Company shall not be required to give notice to enforce
strict adherence to all terms of this Agreement.

        3.7    Entire Agreement.    The obligations pursuant to Sections 1 and 2
of this Agreement shall apply to any time during which I was previously
employed, or am in the future employed, by the Company as a consultant if no
other agreement governs nondisclosure and assignment of inventions during such
period. This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions between us. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.

9

--------------------------------------------------------------------------------

        This Agreement shall be effective as of the first day of my employment
with the Company, namely:                , 19    .

        I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE
COMPLETELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.

/s/  JAMES E. PENNINGTON      

--------------------------------------------------------------------------------

(Signature)    
James E. Pennington

--------------------------------------------------------------------------------

(Printed Name)
 
 
Address:
 
4 Toledo Drive
Lafayette, CA 94549
 
 

Dated: Dec 11, 2000    

Accepted and Agreed To:

INTERMUNE PHARMACEUTICALS, INC.

By: /s/  MIREYA ONO      

--------------------------------------------------------------------------------

   

Title: Sr. Manager, HR

--------------------------------------------------------------------------------

   

Address: 3294 West Bayshore Road
Palo Alto, CA 94303    

Dated: 12/11/00    

10

--------------------------------------------------------------------------------




Exhibit A

LIMITED EXCLUSION NOTIFICATION


        This is to notify you in accordance with Section 2872 of the California
Labor Code that the foregoing Agreement between you and the Company does not
require you to assign or offer to assign to the Company any invention that you
developed entirely on your own time without using the Company's equipment,
supplies, facilities or trade secret information except for those inventions
that either:

1.Relate at the time of conception or reduction to practice of the invention to
the Company's business, or actual or demonstrably anticipated research or
development of the Company;

2.Result from any work performed by you for the Company.

        To the extent a provision in the foregoing Agreement purports to require
you to assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

        This limited exclusion does not apply to any patent or invention covered
by a contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

        I acknowledge receipt of a copy of this notification.

    By:   /s/  JAMES E. PENNINGTON      

--------------------------------------------------------------------------------

(PRINTED NAME OF EMPLOYEE)

    Date:   Dec 11, 2000

--------------------------------------------------------------------------------

          WITNESSED BY:        
/s/  MIREYA ONO      

--------------------------------------------------------------------------------

(PRINTED NAME OF REPRESENTATIVE)
 
 
 
 

A-1

--------------------------------------------------------------------------------


Exhibit B



TO:
 
INTERMUNE PHARMACEUTICALS, INC.
FROM:
 
/s/ James E. Pennington
DATE:
 
Dec 11, 2000
SUBJECT:
 
Previous Inventions

        1.     Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by INTERMUNE PHARMACEUTICALS, INC. (the "Company") that have been
made or conceived or first reduced to practice by me alone or jointly with
others prior to my engagement by the Company:

ý   No inventions or improvements.
o
 
See below:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

o    Additional sheets attached.

        2.     Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 
  Invention or Improvement

  Party(ies)

  Relationship


1.
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


2.
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


3.
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


o
 
Additional sheets attached.
 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.71



Exhibit A PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT INTERMUNE
PHARMACEUTICALS, INC. EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
Exhibit A LIMITED EXCLUSION NOTIFICATION
Exhibit B
